Citation Nr: 9910134	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1961 to February 1964 
and from around March 1970 to December 1971, including a 
period of active service in Vietnam from February to November 
1971.

In September 1983, the Board of Veterans' Appeals (Board) 
denied service connection for PTSD.  The veteran subsequently 
submitted an application to reopen the claim for service 
connection for PTSD, and an April 1990 RO rating decision 
determined that there was no new and material evidence to 
reopen the claim.  The veteran was notified of this 
determination in May 1990.  He submitted a notice of 
disagreement in May 1990 and the RO sent him a statement of 
the case in June 1990.  He did not perfect this appeal by 
filing a substantive appeal, and the April 1990 RO rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991).

In 1997, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal comes to 
the Board from an April 1998 RO rating decision that denied 
service connection for PTSD.  At the time of the final 
unappealed May 1990 RO rating decision, the evidence did not 
show the presence of PTSD.  With the 1997 application to 
reopen the claim for service connection for PTSD, various 
evidence was received that now shows a clear diagnosis of 
PTSD.  Hence, the Board finds that there is new and material 
evidence to reopen the claim for service connection for PTSD, 
and the Board will consider this claim on a de novo basis, as 
did the RO.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).



REMAND

The veteran testified at a hearing before the undersigned in 
January 1999 to the effect that he was receiving disability 
benefits from the Social Security Administration (SSA) based 
on a psychiatric condition and that he received psychiatric 
treatment at a VA medical facility.  The medical records 
supporting the application and grant of SSA disability 
benefits and of his ongoing psychiatric treatment are 
potentially relevant to the claim for service connection for 
PTSD, and should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The veteran's testimony at the hearing in January 1999 was 
also to the effect that he considered himself a combat 
veteran based on his experiences in Vietnam.  The medical 
evidence shows a clear diagnosis of PTSD related to incidents 
of service, but the RO did not attempt to obtain "credible 
supporting evidence" from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to corroborate the 
claimed in service stressors in accordance with the 
provisions of Veterans Benefits Administration Manual M21-1, 
Part III, Para. 5.14b.(5).  38 C.F.R. § 3.304(f) (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for PTSD since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should obtain copies of any 
medical records underlying the veteran's 
SSA benefits.

3.  The veteran should be asked to 
provide specific details of the claimed 
inservice stressors, such as dates, 
locations, detailed description of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of stressful 
events in service and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

4.  After the above development, the RO 
should prepare a summary of all the 
claimed stressors from the evidence of 
record.  This summary, along with a copy 
of the DD Forms 214 and service personnel 
records, should be sent to the USASCRUR 
at the appropriate address in order to 
obtain any information that might 
corroborate the veteran's claimed 
inservice stressors.

5.  After the above development, the RO 
should review the claim for service 
connection for PTSD.  This review should 
reflect consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991).

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







